978 A.2d 347 (2009)
Timothy L. BARR, John J. Battaglia, Mark Brown, Chris Ferragonio, Craig P. Fraser, Matt Fraser, Ivan Glenz, Justin Haffey, Steve Hall, Dustin Huff, Joseph A. Kanai, Michael Keally, Stephen E. Kusma IV, William J. Latuszewski, John Kurt Leitschaft, Bob Masilon, Michael Matzie, Alexis M. Miller, Joseph A. Musser, Timothy Poland, Brian A. Sales, Matthew J. Temple, Torie Tyson, Jared Unen, Dale A. Valenson, Mark C. Williams and Amy M. Zimmel, Petitioners
v.
COMMUNITY COLLEGE OF BEAVER COUNTY, Respondent.
No. 131 WAL 2009.
Supreme Court of Pennsylvania.
July 30, 2009.

ORDER
PER CURIAM.
AND NOW, this 30th day of July 2009, the Petition for Allowance of Appeal is GRANTED. The issue, reframed for clarity, is:
Whether the Commonwealth Court erred by holding that a local agency is immune under the Tort Claims Act from all statutory damage claims, including claims under the Unfair Trade Practices and Consumer Protection Law, whether the claims sound in contract, tort or otherwise, unless the claim is predicated on a negligent act within one of the eight exceptions to immunity set forth in 42 Pa.C.S. § 8542?